              Case 6:18-bk-06821-CCJ        Doc 147        Filed 07/15/19   Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
                                     www.flmb.uscourts.gov

In re:                                )                        Case No. 6:18-bk-6821-CCJ
                                      )
DON KARL JURAVIN,                     )                        Chapter 7
                                      )
      Debtor.                         )
_____________________________________ )

              SECOND MOTION TO COMPEL TURNOVER OF DEBTOR’S FILES
                           FROM BURR & FORMAN, LLP

         The Debtor, Don Karl Juravin, by and through undersigned counsel, hereby files this Second

Motion to Compel Turnover of Debtor’s Files From Burr & Forman, LLP, and in support thereof

further states as follows:

         1.     On April 16, 2019, the law firm of Burr & Forman, LLP (“Burr”) made an Ore Tenus

Motion to Withdraw as Counsel for the Debtor (Doc. No. 94).

         2.     An Order was entered granting the motion to withdraw on April 22, 2019 (Doc. No.

97).

         3.     On June 1, 2019, the Debtor retained the services of the undersigned, at which time a

notice of appearance was entered.

         4.     Subsequent to the undersigned’s retention, request was made to Burr to turn over all

files pertaining to the Debtor.

         5.     There is an apparent dispute between the Debtor and Burr, and Burr is making turnover

of the files contingent upon reaching an agreement.

         6.     At a hearing held on June 11, 2019, the undersigned made an Ore Tenus Motion to

Compel Turnover of the Debtor’s Files from Burr, giving them 7 days from the date of the order to

turn over the files to the undersigned (the “Turnover Order”) (Doc. No. 125).

         7.     Upon entry of the Turnover Order, the undersigned served a copy on Burr by e-mail.


                                             Page 1 of 2
              Case 6:18-bk-06821-CCJ          Doc 147        Filed 07/15/19    Page 2 of 2



        8.      To date, the files have not been turned over to the undersigned by Burr.

        9.      The Debtor is materially and substantially prejudiced by the failure of Burr to turn over

the files of the Debtor.

        10.     The Chapter 7 Trustee is unable to conduct the Section 341 Meeting of Creditors since

there are documents that have not been produced, which are in the possession of Burr.

        11.     The Debtor seeks an Order of this Court compelling Burr to turn over all files in their

possession, custody or control of Burr relating to the Debtor.

        WHEREFORE, the Debtor, Don Karl Juravin, respectfully requests this Honorable Court enter

an Order: (i) compelling Burr & Forman LLP to turn over to the undersigned all documents in their

possession, custody or control relating to the Debtor; and (ii) granting any such further relief that this

Court deems just and proper under the circumstances.

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via CM/ECF

and Electronic Mail on Christopher Thompson, Esq. & Eric Golden, Esq. of Burr & Forman, LLP

(crthompson@burr.com & egolden@burr.com), and Bradley Saxton, Esq. of Winderweedle, Haines,

Ward & Woodman, P.A. (bsaxton@whww.com), and by United States Mail, first class and postage

prepaid, on Dennis D. Kennedy, Chapter 7 Trustee, P.O. Box 541848, Merritt Island, Florida 32954,

and Don Karl Juravin, 15118 Pendio Drive, Montverde, Florida 34756, this 15th day of July, 2019.


                                                __/s/ Aldo G. Bartolone, Jr._____
                                                ALDO G. BARTOLONE, JR.
                                                Florida Bar No. 173134
                                                BARTOLONE LAW, PLLC
                                                1030 N. Orange Ave., Suite 300
                                                Orlando, Florida 32801
                                                Telephone: (407) 294-4440
                                                Facsimile: (407) 287-5544
                                                E-mail: aldo@bartolonelaw.com
                                                Attorneys for Debtor



                                               Page 2 of 2
